R.L. Nelson, plaintiff in error, was convicted in the superior court of Muskogee county for the crime of selling intoxicating liquor, and was, on January 4, 1911, sentenced to serve a term of four months in the county jail and to pay a fine of four hundred dollars. To reverse this judgment an appeal was taken by filing in this court on May 4, 1911, a petition in error with case-made. When the case was called on the regular assignment for final submission the Attorney General moved to affirm for failure to prosecute the appeal. No briefs have been filed and no appearance made of behalf of plaintiff in error in this court. The appeal having been abandoned the motion to affirm is sustained. Mandate to issue forthwith. *Page 708